OLLY NEAL, judge, concurring. I agree that the chancellor lacked jurisdiction to amend the original divorce decree to reflect that appellant is the child’s father. I write separately only to mention the effect of naming appellant as the child’s father on the child’s birth certificate. In this state, if the mother of a child is not married at the time of either conception or birth, the name of the father is not to be entered on the child’s birth certificate unless the mother and the putative father sign an affidavit of paternity. Ark. Code Ann. § 20-18-401(f) (2) (Repl. 2000). Prior to signing the affidavit, the mother and natural father are given written information explaining the implications of signing the affidavit and their resulting parental rights and responsibilities. Ark. Code Ann. § 20-18-408(2). Once the mother and the putative father execute an acknowledgment of paternity pursuant to section 20-18-408, the man executing the document is the father of the child for all intents and purposes and the acknowledgments, by operation of law, constitute a conclusive finding of paternity. Ark. Code Ann. § 9-10-120 (Repl. 1998). In the instant action, we have held that each of the amended decrees entered subsequent to the original divorce decree is void and that the parties are returned to the postures that they held when the original divorce decree that made no mention of the child was entered. There is no dispute that April Slusher was unmarried at the time she gave birth to the child and that Kenneth Slusher’s name appears on the child’s birth certificate. It would appear, therefore, that appellant has certain parental rights and responsibilities with regard to the child and that while those rights and responsibilities could not be established by modifying the parties’ divorce decree, those rights and responsibilities may be enforced in a separate proceeding.